Citation Nr: 0401002	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left wrist fracture, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from October 1983 to 
May 1984, and his DD Form 214 indicates an additional three 
years, three months, and four days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


REMAND

In this case, the RO has obtained medical records from the 
Omaha, Nebraska VA Medical Center (VAMC), dated through 
December 2002.  At his July 2003 Video Conference hearing, 
however, the veteran reported that he was still receiving 
left wrist treatment and medication from this facility "[o]n 
a regular basis."  Accordingly, VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
under 38 U.S.C.A. § 5103A (West 2002), requires that efforts 
be made to obtain additional VA treatment records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  This letter should 
include a specific explanation of the 
relative duties of VA and the veteran in 
obtaining such evidence.  

2.  The RO should then contact the Omaha 
VAMC to obtain all of the veteran's 
medical records dated since December 
2002.  All records received by the RO 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for residuals of a 
left wrist fracture.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case, with inclusion of 38 C.F.R. 
§§ 3.159 (2003).  The veteran should be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



